Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 06/24/2022, applicant filed an amendment on 08/19/2022, amending claims 1, 4-6, 8, 10, 13, 15, 17; and canceling claims 2, 16, 19.  The pending claims are 1, 3-15, 17-18, and 20. 

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsung Wu on 08/26/2022.
The application has been amended as follows:
In the claims:
Amend claim 1, line 11-12, as -the image encoding model is constructed based on pre-training a convolutional neural network-.
Amend claim 1, line 20, as - wherein 
Amend claim 3, line 2-4, as - wherein, 
Amend claim 15, line 24, as - wherein 
Amend claim 17, line 15-16, as -the image encoding model is constructed based on pre-training a convolutional neural network-.
Amend claim 17, line 24, as - wherein 
Amend claim 20, line 1-3, as - wherein, 

Allowable Subject Matter
4.	Claims 1, 3-15, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an autonomous evolution intelligent dialogue method, system, and device based on a game with a physical environment, as claimed by independent claims 1, 15, and 17.
Dependent claims 3-14, 18, and 20 are allowed for being dependent and further limiting independent claims 1, 15, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659